DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
As to the top it is unclear how top relates to over.
As to claim 3, are all the elements on the top? It is unclear what surfaces these elements are on.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Sakuma (20150207057).
a.	As to the recitation of dummy, it does not limit the structure or the utility of the structure. At best dummy is an intended use.
Sakuma teaches A semiconductor structure, comprising: a substrate (item 1); a first piezoelectric layer over the substrate (item 3), the first piezoelectric layer having a first top surface (top of item 3); and a first dummy layer over the first piezoelectric layer (item 4), the first dummy layer having a second top surface (top of item 4 ); wherein an average roughness of the first top surface is greater than an average roughness of the second top surface (see e.g. figure 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 5, 15, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakuma.
a.	As to claims 2, 15, and 20, Sakuma is silent in regards to the roughness of the second top surface being less than 0.4 nm.
However roughnesses of 0.4nm was known in the art and applicant gives no special method to attain 0.4nm outside conventional methods of planarization.
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to planarize the top surface to have a  roughness top of item 4 to be less than 0.4nm. To ensure good external contact with the layer ensuring the good ohmic contact on the electrode.
b.	As to claim 5 and 17, Sakuma does not explicitly teach Scandium Aluminum Nitride. However the material has been known and used as a piezoelectric layer in devices.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide the piezoelectric material and AlScN. To optimize the device performance and use the conventional materials providing a cost benefit.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing 
Claim 1, 3-4,9-16, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Saijo (10,243,536) in view of Sakuma.
a.	As to claims 1,3, 4 9, 10, 11, 12, 13, 15, and 19 Saijo teaches a contact portion for a piezoelectric device including a flat dummy layer items (22 and or 23 item 22 is a dielectric resin) a lower metal layer (item 11 with a roughened surface) and a upper metal contacting the lower metal vias in a via connection region of the dummy structure (items 24) with items 8 being the upper metal (8 maybe solder or metal bumps).
Saijo teaches further comprising: a plurality of first conductive vias in the first dummy layer, electrically connecting the first lower metal layer and the first upper metal layer; wherein the plurality of first conductive vias are within a connection region of the semiconductor structure.

Saijo does not teach the roughness of claim 1.
However, Sakum teaches providing a rough top surface of the piezoelectric.
Thus it would have been obvious to one of ordinary skill in the art to roughen the top and bottom of the piezoelectric layer as taught by Sakuma to improve device performance (summary section of Sakuma).
b.	As to claim 14, Saijo do not explicitly teach that the top lower r is rougher than the top upper metal.
However applicant does not state a degree. And even a de minimis variation would read on the claim.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to use a device that lower metal is slightly rougher than the upper since it would work substantially the same and provide a cost benefit to since perfection in all the layer would no be require providing a cost benefit.
c.	As to claim 16, Saijo does not explicitly teach further comprising: forming a plurality of trenches in the first dummy layer; and forming a plurality of conductive vias in the plurality of trenches. 
However it was known to first form the resin and the cap etch trenches and form the via as opposed  merely.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing  form 22 and 23 etch trenches and form the via the trench than form the vias 23 in the trenches.
One would have been so motivated in incorporate conventional process in the fabrication providing a cost benefit.
Claim 6-8, 18 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Saijo (10,243,546) in view of Sakuma as applied to claim 1,3-4 above, and further in view of Matsumoto (20190288669).
As to claims 6-8, and 18, Saijo in view Sakuma teaches stacking the structures figure 7. Saijo in view of Sakuma does not explicitly teach  a second piezoelectric layer on the first upper metal layer; and a second dummy layer over the second piezoelectric layer, a second lower metal layer on the second piezoelectric layer; and a second upper metal layer on the first dummy layer; wherein the second lower metal layer and the second upper metal layer are electrically connected by a plurality of second conductive vias wherein the second conductive vias are within the connection region of the semiconductor structure.
Matsumoto teaches stacking multiple devices figure 7.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to state multiple sensors of Saijo in view of Sakuma as taught by Matsumoto so that both have roughened piezoelectric, a flattened dummy layer upper and lower metal connected via vias or the structure present in claims 1,3-4.
One would have been so motivated to increase sensitivity by providing multiple devices. Further duplication of element is known. 
In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896